DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Nakamoto et al. (hereinafter “Nakamoto”) (U.S. Pub. No. 2017/0346316A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 1-3 and 5, Nakamoto teaches a hybrid ion battery comprising a cathode active material layer, an anode active material layer, and an electrolyte layer formed between the cathode active material layer and the anode active material layer (see paragraph 31).  The battery of Nakamoto functions as a fluoride ion battery in the low voltage region (fluoride ion battery), and as a conversion-type battery in the high voltage region (see paragraph 26).  The electrolyte material of the electrolyte layer may be a solid electrolyte (all solid) (see paragraph 48).  The anode active material layer includes, as an anode active material, metal elements including La, Ce (M1 elements), Li, and Ca (M2 elements), wherein the metal elements may be provided as simple substances of metal, alloys and fluorides thereof (F element) (see paragraphs 41-45).  Exemplary anode active materials include La, LaFx, Ce, CeFx Ca, and CaFx (see paragraph 45).  
Although Nakamoto does not explicitly teach utilizing multiple anode active materials together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined, for example, a simple substance metal anode active material such as La with a metal fluoride anode active material such as CaFx because the courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In such a combination, one of ordinary skill would expect the atoms of La to be dispersed with the atoms of Ca in order for the properties of the anode active material layer to be homogenous and because these atoms cannot exist in the same position.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. as applied to claims 1-3 and 5 above, and further in view of Rongeat et al. (hereinafter “Rongeat”) (Rongeat et al., “Development of new anode composite materials for fluoride ion batteries”, Journal of Materials Chemistry A, 2014, Vol. 2, pp 20861-20872, cited by Applicant).
Regarding claim 4, Nakamoto is silent as to the M2 element containing metal elements of two kinds or more.
Rongeat teaches composite anode materials for fluoride ion batteries comprising layered anode/electrode/cathode materials, wherein the anode materials may comprise a variety compositions, one of which includes Ca0.6La0.4F2.4, and another of which includes 30 wt% MgF2, 60 wt% La0.9Ba0.1F2.9 (see pg. 20861, left column; pg. 20862, first full paragraph; Table 1).  Although these compositions are taught as alternatives to one another, it has been held by the courts that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06). As such, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have utilized, for example, La0.9Ba0.1F2.9 in combination with Ca0.6La0.4F2.4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727